Citation Nr: 1743044	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals, status post-contusion of the left knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of left lower extremity, with surgical scar.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel.


INTRODUCTION

The Veteran had active service from October 2006 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which continued a disability rating of 10 percent for service-connected residuals, status post-contusion of the left knee and a June 2016 rating decision that granted service connection for peripheral neuropathy of the left lower extremity, with surgical scar, and assigned a 10 percent disability rating with an effective date of January 22, 2010.

Initially, the Board notes that in his January 2013 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at a local VA facility.  A hearing was scheduled for November 2016 and the Veteran was notified of the scheduled hearing in an October 2016 letter.  The Veteran failed to appear for the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).


FINDINGS OF FACT

1.  The Veteran's residuals, status post-contusion of the left knee did not manifest with limitation of motion, incapacitating exacerbations, ankylosis, dislocated semilunar cartilage, compensable limitation of flexion or extension of the leg, impairment of the tibia and fibula, or genu recurvatum.

2.  The Veteran's peripheral neuropathy of the left lower extremity, with surgical scar, has been mild throughout the appeal period.

3.  The Veteran's surgical scar is not painful or unstable, does not have a total area equal to or greater than 39 square centimeters (6 square inches), and is located on the left anterior knee.


CONCLUSIONS OF LAW

1.  The requirements for a disability rating in excess of 10 percent for residuals, status post-contusion of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 (2016).

2.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

Neither the Veteran nor her representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Background

Review of the pertinent medical history shows that in April 2007, the Veteran fell while on active duty and injured his knee.  The injury, which consisted of a laceration in the left knee, developed into an infected prepatellar bursitis of the left knee which required incision, irrigation, and debridement of the left knee prepatellar area and a prepatellar bursectomy.  He was discharged from the hospital in mid-April 2007.

In January 2010, the Veteran filed for service connection for a left knee disorder.  He underwent a VA examination at Davis Occupational Medicine, which concluded that the Veteran had peripheral nerve damage in the left knee most likely involving the left superficial peroneal and status post-left knee contusion with secondary infection and surgical debridement in the left knee, with surgical scar.  The examination report showed the Veteran reported being diagnosed with peripheral nerve damage and due to the disease, the Veteran presented with tingling, numbness, abnormal sensation and anesthesia.  There was no pain, weakness, or paralysis of the affected parts and he described the symptoms as occurring constantly.  The claimant was not receiving any treatment for this condition at the time.  

The examination report addressed the Veteran's left knee condition and noted that the symptoms included weakness, stiffness, and pain.  The Veteran indicated that he did not experience swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation and/or dislocation.  He reported flare-ups about twice per day and each time lasting for about 2 hours, with a pain severity level of 5 (from 1 to 10, 10 being the worst).

The examination further discussed the history of the Veteran's left knee scar which occurred as the result of the knee contusion with secondary infection.  The Veteran reported the scar is not painful.  On examination, it was noted that the scar had no skin breakdown and was a superficial scar with no underlying tissue damage.  There was no inflammation or edema and no keloid formation.  The scar was not disfiguring and did not limit the claimant's motion.

An examination of the musculoskeletal system shows that the left knee shows no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was no locking pain, genu recurvatum or crepitus.  There was no ankylosis in the left knee.  Range of motion testing was performed and both the right and left knee were within normal limits, with flexion to 140 degrees and extension to 0 degrees.  No pain on movement was noted and repetitive range of motion testing was possible.  The results were also within normal limits, and there was no additional degree of limitation.  Stability testing showed medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test are all within normal limits for both the right and the left knee.

The neurological examination showed motor function is within normal limits.  Sensory function was abnormal with findings of local sensory loss in the vicinity of left knee surgical scar.  The modality used to test was a feather.  The examiner concluded that the etiology of the peripheral nerve disease is local surgical denervation of the left superficial peroneal nerve in vicinity of the left knee scar.  The examiner also remarked that the Veteran's left knee showed no signs of subluxation.

Following the examination, in July 2010, the RO granted service connection for residuals, status post-contusion of the left knee and assigned a 10 percent disability rating, with the effective date of January 22, 2010.  In August 2010, the RO issued another rating decision discussing the issue of residuals, status post-contusion of the left knee and changing the disability code to Diagnostic Code (DC) 5010 as it determined that the DC assigned in the July 2010 rating decision (DC 5257) was incorrect.  The disability rating of 10 percent was unchanged.

In July 2011, the Veteran filed his Notice of Disagreement (NOD) with the August 2010 rating decision.  The Veteran stated that he believed the rating was low for the symptoms he experiences daily, which he reported to be aching, weakness, instability, and numbness.  In November 2012, the RO issued a Statement of the Case (SOC) continuing the 10 percent disability rating.  In January 2013, the Veteran perfected his appeal via VA Form 9, and stated that since his injury, he has experienced chronic aches and pains in his left knee, in addition to stiffness and joint instability.  He stated that on occasion his left knee would simply give out and that he believes his right knee is affected by overcompensation for his left knee disability.

In June 2016, the Veteran was afforded a VA examination for his knee condition and one for his peripheral neuropathy.  The examination report for his knee condition reflects that the Veteran was afforded an in-person examination and the examiner reported reviewing the electronic claims file.  The examiner stated that the Veteran did not report flare-ups of the knee or the lower leg but reported functional loss or functional impairment of the knee joint manifesting in difficulty with heavy lifting, going down the stairs, and crawling, which he does for his job as a firefighter.  Range of motion testing was completed and results showed that flexion and extension were all normal in both the right knee and left knee, with flexion to 140 degrees and extension to 0 degrees.  There was no pain on examination, no pain with weight bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was also no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least 3 repetitions and there was no additional functional loss noted.

Muscle strength testing was conducted and the left knee showed 5 out of 5 rate of strength in both flexion and extension, which translates to "normal strength" on the scale.  There examiner concluded that there was no reduction in muscle strength.  There was no muscle atrophy or ankylosis noted.

Joint stability testing was performed and the examiner found that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  There was no joint instability present, and the results were normal for the anterior instability (Lachman) test, posterior instability (posterior drawer) test, medial instability test, and lateral instability test.  Additionally, the Veteran had not had recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibial impairment.  The Veteran had also not ever had a meniscus (semilunar cartilage) condition.

The examiner noted that the Veteran had had an open drainage of septic bursa operation in the left side in 2007.  The examination report noted that the Veteran did have a scar related to the condition but that this scar was not painful or unstable; did not have a total area equal to or greater than 39 square centimeters (6 square inches); and was not located on the head, face or neck.  The scar was measured at 5 centimeters long and half a centimeter wide.  Finally, the examiner noted that the Veteran does not use any assistive devices as a normal mode of locomotion but that the condition has a functional impact on the Veteran's current employment status in that it activities involving weight-bearing and knee range of motion causes left knee pain which affects ambulation and use of the lower extremity.

The examination report for his peripheral neuropathy reflects that the Veteran has the following symptoms attributable to a peripheral nerve condition: no constant pain in the left lower extremity, no intermittent pain in the left lower intermittent, no paresthesias and/or dysesthesias, and mild numbness in the left lower extremity.  Muscle strength testing was done and the results were 5 out of 5 for knee extension, ankle plantar flexion, ankle dorsiflexion, which translates to "normal strength" on the rating scale.  The undamaged right knee was also tested, and results were all normal as well.

Deep tendon reflex testing was tested and the left knee and left ankle deep tendon reflexes were normal.  A sensory examination revealed that the left thigh/knee (L3/4) had decreased sensation for light touch; the lower leg/ankle (L4/L5/S1) had normal sensation testing for light touch and the foot/toes (L5) also had normal sensation testing for light touch.  There were no trophic changes attributable to peripheral neuropathy.  The Veteran's gait was marked as normal.

In regards to the nerves affected, the severity evaluation for the lower extremity nerves showed that the anterior crural (femoral) nerve in the left side had incomplete paralysis which was mild in nature.  All other nerves examined were determined to be normal.  Diagnostic testing was not performed (no EMG studies) and there were no other significant diagnostic testing findings or results.  The examiner noted that there was no functional impact to the Veteran's ability to work on this issue. 

Based on the peripheral neuropathy VA examination, in June 2016, the RO issued a rating decision service connecting the Veteran's peripheral neuropathy of the left lower extremity with a surgical scar and assigned a 10 percent disability rating with the effective date of January 22, 2010.  This rating is in addition to the Veteran's 10 percent rating for his residuals, status post-contusion of the left knee.  That same month, the RO issued a Supplemental Statement of the Case (SSOC) which again continued the 10% disability rating for the Veteran's residuals, status post-contusion of the left knee, and continued the 10% disability rating for the newly-service connected peripheral neuropathy of the left lower extremity with surgical scar.



Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected loss.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

Descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Increased Disability Rating for Peripheral Residuals, Status Post-Contusion of the Left Knee

Applying the legal criteria set forth above to the facts in this case, the Board concludes that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for residuals, status post-contusion of the left knee.

The Veteran was assigned DC 5010 for his residuals, status post-contusion of the left knee in the August 2010 rating decision, which directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003. 

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2016).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.   38 C.F.R. § 4.71a, DC 5003.

The March 2010 and June 2016 VA examinations show that the Veteran's left knee range of motion has been normal.  As detailed above, in the March 2010 examination, the ranges of motion for the left knee were documented to be "within normal limits," with the left knee flexion to 140 degrees and left knee extension to 0 degrees.  The June 2016 VA examination similarly showed the Veteran's left knee flexion to 140 degrees and extension to 0 degrees.  There was no pain shown on examination in either instance.  At no time during the appeal has the objective evidence demonstrated limitation of motion in the left knee.  There is also no indication that the Veteran's disability caused occasional incapacitating exacerbations.  Thus, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, DC 5010.

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Veteran has complained of pain, fatigue, weakness, and flare-ups.  Despite the noted symptoms, the evidence of record does not show any additional functional limitation that is tantamount to interference in range of motion contemplated by the next-higher 20 percent rating.  In so finding, the June 2016 examiner found that the Veteran did not report flare-ups in his examination, there was no evidence of pain with weight bearing, and there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no evidence of ankylosis of the knee (DC 5256), dislocated or removal of symptomatic semilunar cartilage (DCs 5258, 5259), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  38 C.F.R. § 4.71a.  Thus, separate or higher ratings are not warranted under any other diagnostic code for disabilities of the knee.

In the August 2010 rating decision, the RO explained that the Veteran's 10 percent evaluation was based on the Veteran's complaints of pain under 38 C.F.R. § 4.59 and not based on objective findings of instability or loss of flexion or extension.  The Veteran is therefore already being compensated for the symptoms of pain he experiences.  Additionally, other symptoms he has reported were attributed to the peripheral neuropathy of the left lower extremity, which has since been separately rated and is discussed below.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's residuals, left knee status post-contusion of the left knee.

Increased Disability Rating for Peripheral Neuropathy of the Left Lower Extremity, with Surgical Scar

The Veteran was assigned DC 8526 for his peripheral neuropathy of the left lower extremity, with surgical scar, which rates injuries to the anterior crural (femoral) nerve.  Under DC 8526, a 10 percent rating is warranted for a mild incomplete paralysis.  Moderate incomplete paralysis warrants a rating of 20 percent.  Severe incomplete paralysis warrants a 30 percent evaluation.  A 40 percent is warranted with complete paralysis of the quadriceps extensor muscles.  See 38 C.F.R. § 4.124(a), DC 8526 (2016).  

The term incomplete paralysis with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, and when there is bilateral involvement, the VA adjudicator should combine the ratings for the peripheral nerves, with application of the bilateral factor.

Turning to the evidence of record, the Board notes that the March 2010 VA examination does not thoroughly assess the level of the Veteran's peripheral neuropathy and therefore it is inadequate for rating purposes.  However, the June 2016 VA examination shows various testing in determining the nature and severity of the Veteran's peripheral neuropathy, such as: deep tendon reflexes testing, muscle strength testing, and a sensory examination.  The Board assigns great probative weight to the June 2016 examination because the examiner conducted an in-person evaluation and reviewed the claims file in preparation of the examination; therefore, consideration of the Veteran's medical history is present. 

As detailed above, the June 2016 VA examination shows that the Veteran suffers mild peripheral neuropathy of the lower left extremity.  A review of the Veteran's service treatment records and post-service treatment records does not show that the Veteran has suffered from peripheral neuropathy of at least a moderate nature, which is what is required for a higher disability rating.  Furthermore, while the Veteran has reported that his symptoms include "complete numbness in this area and total loss of sensation all together," the June 2016 VA examination's sensory examination only shows a decreased sensation testing for light touch in the left thigh/knee area and the symptom of numbness as "mild."  The Veteran has not contested the thoroughness or accuracy of any of his VA examinations.

The Board notes that the record on appeal shows that the Veteran's service-connected left knee also includes scarring.  The evidence, however, indicates that such scarring is asymptomatic and does not otherwise meet the criteria for a separate compensable rating.  The Veteran does not contend otherwise.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

In summary, the Board finds that the most probative evidence shows that the Veteran's peripheral neuropathy of the lower left extremity, with surgical scar, is mild in nature and does not warrant a higher disability rating than the one currently in place at this time.  For these reasons, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).











ORDER

Entitlement to an initial disability rating in excess of 10 percent for residuals, status post-contusion, left knee, is denied.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, with surgical scar, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


